

114 HCON 167 IH: Honoring Vincent Edward “Vin” Scully, the baseball broadcaster who has magnificently served as the play-by-play announcer for the Brooklyn and Los Angeles Dodgers for 67 Major League Baseball seasons since 1950.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 167IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Becerra (for himself, Ms. Linda T. Sánchez of California, Mrs. Napolitano, Ms. Hahn, Mr. Schiff, Mrs. Torres, Mr. Sherman, Ms. Roybal-Allard, Mr. Cárdenas, Mr. Ted Lieu of California, Mr. Lowenthal, Ms. Brownley of California, Mr. Takano, Mr. Ruiz, and Mr. Aguilar) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONHonoring Vincent Edward Vin Scully, the baseball broadcaster who has magnificently served as the play-by-play announcer for
			 the Brooklyn and Los Angeles Dodgers for 67 Major League Baseball seasons
			 since 1950.
	
 Whereas Vincent Edward Vin Scully was born in the Bronx, New York, on November 29, 1927; Whereas Vin Scully was raised in the Washington Heights neighborhood of Manhattan, New York;
 Whereas when Vin Scully was 8 years old he decided he wanted to become a sports announcer; Whereas, in 1950, at the age of 22, Vin Scully joined the radio and television broadcast team for the Brooklyn Dodgers;
 Whereas, in 1953, at the age of 25, Vin Scully became the youngest individual to announce the broadcast of a World Series game;
 Whereas Vin Scully announced Brooklyn Dodgers' games through 1957, after which he moved with the Dodgers to Los Angeles as the first team in Major League Baseball to play in Southern California;
 Whereas Vin Scully is credited with teaching the game of baseball to Los Angeles; Whereas, since 1950, Vin Scully has announced more than 9,000 Major League Baseball games and almost 1/2 of all Los Angeles Dodgers games ever played;
 Whereas Vin Scully has announced numerous iconic moments in baseball history, including— (1)on September 9, 1965, Vin Scully announced Los Angeles Dodgers' pitcher Sandy Koufax’s perfect game against the Chicago Cubs, concluding, Sandy Koufax, whose name will always remind you of strikeouts, did it with a flourish. He struck out the last 6 consecutive batters. So when he wrote his name in capital letters in the record book, that K stands out more than the oufax.;
 (2)on April 8, 1974, Vin Scully called the 715th homerun by Hank Aaron to break Babe Ruth’s longstanding homerun record, stating, What a marvelous moment for baseball, what a marvelous moment for Atlanta and the State of Georgia, what a marvelous moment for the country and the world. A black man is getting a standing ovation in the Deep South for breaking a record of an all-time baseball idol. And it is a great moment for all of us, and particularly for Henry Aaron.; and
 (3)on October 15, 1988, during Game 1 of the 1988 World Series at Dodger Stadium, Vin Scully announced a game-winning, pinch hit homerun by injured Los Angeles Dodger Kirk Gibson against Oakland Athletics' reliever Dennis Eckersley, declaring, High fly ball into right field, she is gone! … In a year that has been so improbable, the impossible has happened.;
 Whereas Vin Scully has described the exploits of some of baseball’s all-time greats, including Jackie Robinson, Roy Campanella, Sandy Koufax, Don Drysdale, Duke Snider, Don Sutton, Fernando Valenzuela, Tommy Lasorda, Orel Hershiser, Mike Piazza, and Clayton Kershaw, among many others;
 Whereas Vin Scully has been nicknamed The Shakespeare of Baseball, The Voice of the Dodgers, and The Voice of Summer; Whereas Vin Scully has been awarded the honors of—
 (1)National Sportscaster of the Year from the National Sports Media Association in 1965, 1978, and 1982;
 (2)Ford Frick Award from the National Baseball Hall of Fame in 1982; (3)induction into the National Sports Media Association Hall of Fame in 1991;
 (4)induction into the American Sportscasters Association Hall of Fame in 1992; (5)Life Achievement Emmy Award for Sportscasting in 1995;
 (6)induction into the National Radio Hall of Fame in 1995; (7)Sportscaster of the Century from the American Sportscasters Association in 2000;
 (8)induction into the California Sports Hall of Fame in 2008; (9)induction into the National Association of Broadcasters Broadcasting Hall of Fame in 2009;
 (10)Ambassador Award of Excellence from the Los Angeles Sports & Entertainment Commission in 2009; (11)Top Sportscaster of All-Time from the American Sportscasters Association in 2009;
 (12)Baseball Commissioner’s Historic Achievement Award in 2014; and (13)32-time California Sportscaster of the Year;
 Whereas, on September 23, 2016, during a pregame ceremony at Dodgers Stadium to honor Vin Scully for his iconic life and contributions, he was likened to Norman Rockwell and film character George Bailey; and
 Whereas Vin Scully will announce his final game on October 2, 2016, when the Los Angeles Dodgers visit the San Francisco Giants: Now, therefore, be it
	
 That Congress— (1)honors the life and legendary career of Vincent Edward Vin Scully, whose character, artistry, and storytelling as an announcer for the Brooklyn and Los Angeles Dodgers has set the standard for sports announcing; and
 (2)wishes Vin Scully a fulfilling retirement as he bids farewell to the broadcast booth following the 2016 Major League Baseball season.
			